Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Photographs are only acceptable as final drawings, in lieu of ink drawings, to illustrate inventions incapable of being otherwise accurately or adequately depicted (e.g. photomicrographs of electrophoresis gels, blots, auto-radiographs, cell cultures, histological tissue cross sections, etc.). This is not the case with the instant invention; on the contrary, the invention would be more clearly depicted as an ink drawing. See MPEP 608.02. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Bauman on June 15th, 2022. Mr. Bauman agreed to proposed amendments discussed in the interview on June 15th and Mr. Bauman filed said amendments a few days later; however, the filed copy is not legible. On July 17th, Mr. Bauman notified Examiner Nobrega that he had filed the amendments. The amendments entered below are the same as those proposed in the interview and confirmed to have been filed by Mr Bauman.
The application has been amended as follows: 
CLAIMS
Claim 1.  (Canceled)
Claim 2. (Currently Amended) The flossing device of claim 24 wherein the panel of the flossing device is comprised of: a plurality of flossing ribbons.  
Claim 3. (Currently Amended) The flossing device of claim 24  wherein the panel has a rough surface.  
Claim 4. (Currently Amended) The flossing device of claim 24  wherein the panel has an embossed surface.  
Claim 5. (Currently Amended) The flossing device of claim 24  wherein the panel has a surface having a plurality of recesses.  
Claim 6. (Currently Amended) The flossing device of claim 24  wherein the flossing head can be fixed at a predetermined angle with respect to the handle.
Claims 7-23. (Canceled)

Claim 24.  (New) A flossing device comprising: 
a.  a handle having a top side, a bottom side disposed opposite the top side, first and second lateral sides disposed between the top and bottom sides, and a curved wall extending between the first and second lateral sides and the top and bottom sides at a head end of the handle, where the bottom side includes a knob recess at the head end of the handle, the first lateral side includes a first opening and the second lateral side includes a second opening, wherein the knob recess and the first and second openings define a hollow interior portion of the head end of the handle, and the handle provides a grip end opposite the head end; 
b. a flossing head removably connected to the head end of the handle, the flossing head having: 
i. first and second side posts each having a proximal end and a distal end; 
ii. a cross bar attaching and extending between the proximal ends of the side posts; 
iii. an end ribbon stretched between distal ends of the side posts; 
iv. a panel connected between the side posts and spaced away from the end ribbon to define a gap between the panel and the end ribbon; 
v. a neck having a proximal end and a distal end, the proximal end extending transversely from the cross bar, where the pair of elongated side posts and neck are disposed on opposite sides of the cross bar;
vi. a locking knob protruding from the distal end of the neck; 
c. a release mechanism disposed in the head end of the handle and adapted to releasably attach the flossing head to the handle, the release mechanism having:
i. a first lever piece comprising: a button body, a retaining bar protruding from a first lateral side of the button body to define a flex point, a release button extending from a second lateral side of the button body opposite the first lateral side of the button body, the release button being disposed in the second opening provided in the second lateral side of the handle, a knob grip extending from a first end of the retaining bar, a bar extension protruding laterally from a second end of the retaining bar, the knob grip having a concavely curved surface configured to engage the neck of the flossing head;
ii. a second lever piece comprising: a button body, a release button extending from a first lateral side of the button body, the release button being disposed in the first opening of the first lateral side of the handle, a retaining bar protruding from a second lateral side of the button body opposite the first lateral side of the button body to define a flex point, a knob grip extending from a first end of the retaining bar, a bar extension protruding laterally from a second end of the retaining bar, the knob grip having a concavely curved surface configured to engage the neck of the flossing head;
wherein the button bodies of the first and second lever pieces are disposed one over the other, the bar extension of the second lever piece abuts against an inner surface of the release button of the first lever piece such that an outer surface of the first lever piece protrudes beyond the first opening and the first side wall, and the bar extension of the first lever piece abuts against an inner surface of the release button of the second lever piece such that an outer surface of the second lever piece protrudes beyond the second opening and the second side wall, whereby detachment of the flossing head from the handle in achieved by simultaneously depressing the outer surfaces of the release buttons causing the respective button bodies to slide medially, and the bar extensions and knob grips to pivot about the flex point such that the knob grips disengage the neck of the flossing head and the locking knob may be disengaged from the knob recess of the handle.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799